Citation Nr: 1735700	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for right eye scar.

2.  Entitlement to an effective date earlier than December 21, 2016, for the grant of a separate 10 percent rating for right retinal scar with impairment of visual acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2009 and January 2017 rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2017.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right eye scar has been manifested by a well-healed scar with no associated tenderness, ulceration, limitation of function of the affected area, or disfigurement. 

2.  The symptoms of the Veteran's service-connected right eye disability have approximated the criteria for a separate 10 percent rating for right retinal scar with impairment of visual acuity since the date of receipt of his claim for an increased rating, January 16, 2008.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right eye scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (prior to October 23, 2008); 38 C.F.R. §§ 4.7, 4.31 (2016).

2.  The criteria for an effective date of January 16, 2008, and no earlier, for the award of a separate 10 percent rating for right retinal scar with impairment of visual acuity have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Letters dated in March 2008 and September 2009 contained the notice necessary regarding the claims decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claim, most recently in 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II.  Increased Rating for Right Eye Scar

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments specifically provide that the revised regulations are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  The revised regulations do not apply in this case.

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008). 

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Moreover, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  In addition, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage. 

In addition, scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Historically, STRs show that the Veteran was stabbed in the right eye with a broken beer bottle in June 1971.  He was hospitalized and underwent surgical repair of a scleral laceration.  A small laceration was also noted on the right eyelid.

The Veteran was awarded service connection for a right eye scar in March 1972.  A noncompensable rating was assigned under Diagnostic Code 7800 for disfigurement of the face.

As is pertinent in this matter, the Veteran submitted an informal claim for increased rating for residuals of a right eye injury in January 2008.  A formal claim followed in February 2008.

An October 2009 VA scars examination report notes the Veteran's history of right eye laceration in service.  On examination, a superficial, asymptomatic scar was noted in the right eyebrow.  The scar was noted to be well healed and not painful.  There was no skin breakdown or underlying tissue damage.  There was no limitation of function caused by the scar.  The scar measured .5 centimeters by 1 millimeter horizontally; the examiner stated that it was barely visible.  The scar was neither depressed nor elevated.  There was no abnormal texture, hypo/hyperpigmentation, or induration.  No gross distortion or asymmetry was noted.

An October 2016 VA scars examination report confirms the findings noted in October 2009.  Again, no associated tenderness, ulceration, limitation of function of the affected area, or disfigurement was noted.  The Veteran stated that he had no issues with the scar.

The Veteran testified in June 2017 that the scar above his right eye was healed; it was not painful or tender.

Based upon the evidence of record, the Board finds the Veteran's service-connected right eyelid scar has not been associated with any tenderness, ulceration, limitation of function of the affected area, or disfigurement.  See 38 C.F.R. § 4.118 (prior to October 23, 2008).  Notably, the Veteran has made no argument to the contrary.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.  Therefore, the Veteran's claim for entitlement to an increased rating must be denied.  

III.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Diagnostic Code 6011 provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Diagnostic Code 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79. 

For impairment of central visual acuity, Diagnostic Codes 6061-6066, a non-compensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V.

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An exception to this provision is found in 38 C.F.R. § 4.75(c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383(a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

The Veteran seeks an effective date earlier than December 21, 2016, for the grant of the service connection and a 10 percent evaluation for right retinal scar with impairment of visual acuity.

Historically, in a March 1972 rating decision, the RO granted service connection for a right eye disability, characterized as residuals of a laceration scar.  A noncompensable rating was assigned effective November 25, 1971.  An October 1972 rating decision confirmed and continued the 0 percent rating.  At that time, the medical evidence showed (in pertinent part) findings of a perforating scleral injury with choroidal tear and complaints of blurred vision and floaters.  See STRs and private medical record received in August 1972.  The Veteran was notified of this decision in November 1972; he did not appeal and the decision became final in November 1973.  See 38 C.F.R. § 20.200.

Thereafter, the Veteran submitted a claim for increased rating in October 1980.  See October 27, 1980 VA Form 119, Report of Contact and October 29, 1980 VA Form 21-526.  In response to that claim, the RO sent the Veteran a letter in January 1981 requesting that he submit evidence to support that claim.  He was given 60 days to respond and advised that after one year, no benefits would be payable based on that claim.  The Veteran did not respond; therefore, his October 1980 claim is considered abandoned.  See 38 C.F.R. § 3.158(a).  

There is no evidence of any formal or informal claim for increased rating for right eye disability from October 1980 to January 2008.  See 38 C.F.R. §§ 3.155, 3.157.  

The Veteran again submitted a subsequent claim for increased rating on January 16, 2008, which was denied in July and November 2009 rating decisions, and timely appealed by the Veteran.  Then, in a January 2017 rating decision, the RO awarded a separate 10 percent evaluation for right retinal scar with impairment of visual acuity.

Based on this determination of a pending claim since January 16, 2008, the Board finds that the record supports an award of a separate 10 percent evaluation for a right eye scar that results in an irregular or diminished image under Diagnostic Code 6011 at that time.  As noted above, the STRs show that the residuals of an in-service right eye injury included a choroidal tear and complaints of blurred vision and floaters.  Private treatment records received in February 2008 note that right eye scarring was still present.  A September 2009 VA outpatient treatment record notes the Veteran's complaints of blurred vision and photophobia with floaters since service.  A November 2010 VA examination report notes findings of right eye floaters and right eye scarring secondary to trauma in service. 

Under 38 C.F.R. § 3.400(o)(1) an effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later.  The Board is also mindful that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date"). 

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the eye scar with floaters was present at the time of the Veteran's January 16, 2008, claim for increased rating.  An effective date of January 16, 2008, and no earlier, for the award of a separate 10 percent for right retinal scar with impairment of visual acuity is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no ascertainable date prior to January 16, 2008, upon which to base an earlier effective date as no claim, formal or informal, was received prior to that date.


ORDER

A compensable rating for right eye scar is denied.

An earlier effective date of January 16, 2008, for the award of a separate 10 percent rating for right retinal scar with impairment of visual acuity is granted.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


